FILED

UNITEI) STATES 1)1sTR1CT CoURT FEB l 8 2014
FOR THE DISTRICT OF COLUMBIA Clerk. U.S. D|str|ct& Bankruptcy
Oourts for the District of Co|umbla

)

MOMOLU STEWART, )
)

Petitioner, )

)

v ) Civil Action No. /§L _ g %$_

)

UNITED STATES OF AMERICA, )
)

Respondent. )

)

MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma pauperis and
his pro se petition for a writ of habeas corpus.

On October 9, l999, in the Superior Court of the District of Columbia, a jury found the petitioner
guilty of second degree murder while armed, first degree premeditated murder while armed, and
possession of a firearm during a crime of violence, among other offenses. See Mem. of P. & A. with
Law in Support of Pet. for Wirt of Habeas Corpus Pursuant to 28 U.S.C. § 2254(d)(l) Mot. to Vacate,
Set-Aside, and Correct Conviction at 3; see McCraney v. United States, 983 A.Zd l04l (D.C. 2009)
(upholding convictions and denials of post-conviction motions of the petitioner and co-defendant
Kareem McCraney). According to the petitioner, because the District of Columbia Court of Appeals
erred in affirming his conviction, see generally Pet.’s Mem. at 5-13, his "conviction and sentence must
be vacated [and] remanded back to the Superior Court for an evidentiary hearing," ia'. at l3, and "for a

vacatur of [his] [c]onviction and [s]entence," z`d. at 14.

"Under D.C. Code § 23-110, a prisoner may seek to vacate, set aside, or correct sentence on any
of four grounds: (1) the sentence is unconstitutional or illegal; (2) the Superior Court did not have
jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized by law; or (4)
the sentence is subject to collateral attack." Alston v. Um`ted States, 590 A.Zd 511, 513 (D.C. 1991).
Such a motion must be filed in the Superior Court, see D.C. Code § 23-110(a), and "shall not be
entertained . . . by any Federal . . . court if it appears that the [prisoner] has failed to make a motion for
relief under this section or that the Superior Court has denied him relief, unless it also appears that the
remedy by motion is inadequate or ineffective to test the legality of his detention." D.C. Code § 23-
llO(g)g see Wz'lliams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009) ("Section 23-110(g)’s plain
language makes clear that it only divests federal courts of jurisdiction to hear habeas petitions by
prisoners who could have raised viable claims pursuant to section 23-110(a)."). The petitioner’s lack of
success in his previous attempt to collaterally attack his conviction and sentence does not render his
local remedy inadequate or ineffective, see Wilson v. Ojj?ce of the Chairperson, 892 F. Supp. 277, 280
(D.D.C. 1995), and he has no recourse in this federal district court. Furthermore, because "federal
district courts lack jurisdiction to review judicial decisions by . . . District of Columbia courts,"
Richardson v. District of Columbia Court ofAppeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996) (citing
District ofColumbz`a v. Feldman, 460 U.S. 462, 476 (1983) and Rooker v. Fia'elily Trust C0., 263 U.S.
413 (1923)), this Court neither can remand the petitioner’s criminal case to the Superior Court nor can
overturn the ruling of the District of Columbia Court of Appeals.

An Order accompanies this Memorandum Opinion.

DATE;:_’Q.»w\-»~/U /'%// L”’ °7/   @' 

United .`lates District Judge